      Case 2:19-cv-13184-ILRL-DMD Document 118 Filed 12/07/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS LLC                                            CIVIL ACTION

VERSUS                                                          NO. 19-13184

ALFREDO CRUZ, ET AL                                             SECTION "B"(3)

                                        ORDER

       While a verdict on liability issues on federal claims was

recently rendered, an award for reasonable attorney’s fees and

statutory damages to the prevailing party was reserved for later

consideration. Further, the court invited parties to reply to the

declination of supplemental jurisdiction over state law claims.

Accordingly,

       IT IS ORDERED that no later than Monday, January 4, 2021 the

defendants/plaintiffs in counterclaim shall file a post-verdict

memorandum,       with     supporting     documentation,       containing     any

supplemental information on open matters pertaining to damages as

well as the supplemental jurisdiction issue. No later than eight

(8)    days    after     the   filing   date    of   the    latter   memorandum,

plaintiffs/defendants in counterclaim shall file their response

memorandum, with supporting documentation.

       Further,        counsel    for     the    defendants/plaintiffs          in

counterclaim shall confer with opposing counsel in a good faith

effort    to   reach     either   a   resolution     or    stipulation   on   open

quantum/damage issues, reserving all parties' appellate rights on


                                          1
   Case 2:19-cv-13184-ILRL-DMD Document 118 Filed 12/07/20 Page 2 of 2



liability/entitlement issues. No later than Monday, January 4,

2021, parties shall jointly advise whether they achieved final

stipulated agreement on quantum or other matters.

     New Orleans, Louisiana this 3rd day of December 2020



                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                   2
